Title: To James Madison from James Maury, 5 August 1807
From: Maury, James
To: Madison, James



Dear Sir,
Liverpool 5 Augt. 1807

I inclose in this this invoice, bill of parcels & bill of lading of your cheese, which I hope will prove as I wish.  I recollect your father used sometimes to order his cheese to be inclosed in lead & as this mode of packing them secures better than any other against the effects of heat on the passage & the package is almost always worth its first cost, I have taken the liberty to put them up in this way.
The letters for Mrs. Thornton were duly forwarded.  I am dr. Sir, your’s truly

James Maury


£ 3.17.1 Stg.
due Augt. 5.
remitted to B. Day Ins.

